Citation Nr: 1024809	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-22 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	Edward L. Koven, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to November 
1945.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which held that new and material evidence had not been 
received to reopen the claim for service connection for defective 
hearing.  

Along with an April 2008 VA Form 9, the Veteran submitted copies 
of three news articles addressing hearing loss in U.S service men 
and women, and a November 1984 obituary of a private physician 
whose 1948 treatment report is in the claims file.  The Veteran 
said that records of this treatment were unavailable.  This 
evidence has not been addressed in an SSOC, despite the fact that 
VA received it prior to certification of the Veteran's appeal to 
the Board.  

The relevant VA regulation provides that the RO must prepare a 
Supplemental Statement of the Case (SSOC) under 38 C.F.R. § 
19.31(a) (2009) for evidence that is relevant to the issue on 
appeal that is received by the RO prior to the certification of 
the matter to the Board.  38 C.F.R. § 19.37(a) (2009).

In this case, the Board finds the three news articles and 
obituary are not relevant and therefore a remand for the 
preparation of an SSOC is not necessary.  These documents are too 
general in nature to provide, alone, the necessary evidence to 
show that the Veteran incurred hearing loss while on active duty.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical 
treatise, [textbook, or article] must provide more than 
speculative, generic statements not relevant to the veteran's 
claim but must discuss generic relationships with a degree of 
certainty for the facts of a specific case.  Wallin v. West, 11 
Vet. App. 509, 514 (1998).  These documents do not provide 
statements for the facts of the Veteran's specific case.  
Therefore, the Board concludes that they do not show to any 
degree of specificity that the Veteran incurred hearing loss 
during or as a result of active duty and are not relevant to the 
claim before the Board. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A May 1948 Board decision denied service connection for an 
ear condition. 

2.  Evidence added to the record since the May 1948 Board 
decision does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
defective hearing, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1948 Board decision which denied service connection 
for an ear condition is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the May 1948 Board decision is not 
new and material, and the claim for service connection for 
defective hearing is not reopened.  38 U.S.C.A. §§ 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, 
and that once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the error 
was not prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

Here, the VCAA duty to notify was satisfied by an October 2005 
letter that fully addressed all necessary notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to this 
claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

The October 2005 letter misinformed the Veteran of the prior 
final denial of service connection for defective hearing.  The 
letter stated that a May 1946 decision that denied service 
connection for an ear condition was the last prior final denial.  
The Board's own review of the claims file shows that a May 1948 
Board decision that denied service connection for an ear 
condition was the last prior final denial.  

The Board finds that this notice error did not affect the 
essential fairness of the adjudication.  The October 2005 letter 
did provide the correct basis for the denial in May 1948 Board 
decision, and did describe what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the May 1948 denial.

In addition, the Veteran has actual knowledge of the Board's May 
1948 decision and why it had denied service connection.  A May 
2007 statement of the case correctly informed the Veteran that 
the May 1948 Board decision was the last final denial of service 
connection.  Further, in July 2007 the Veteran himself submitted 
a copy of the May 1948 Board decision, along with his own 
handwritten annotations.  The Board also finds it significant 
that the Veteran has been represented by a private attorney 
during the latter part of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error").  These 
factors demonstrate that the Veteran has submitted all evidence 
and/or information in his possession and thus the purpose of the 
VCAA was not frustrated.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained a February 2006 VA 
examination report and VA treatment records.  The Veteran 
submitted copies of three news articles, a copy of an obituary, a 
copy of a biographical essay article he wrote that was published 
in the history of the Second Battalion, 338th Infantry, 85th 
Division, and an undated letter he wrote to the War Department 
with an October 1946 reply.  VA is not obligated to provide a 
medical examination if the Veteran has not presented new and 
material evidence to reopen a final claim.  38 U.S.C.A. 
§ 5103A(f).  Thus, in this case a VA examination is not 
necessary.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra..

Applicable Law 

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

New and Material

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).


Analysis

The Veteran continues to contend that he has hearing loss due to 
a concussion from a shell explosion during active duty.  

The May 1948 Board decision denied service connection for an ear 
condition.  38 U.S.C.A. § 7104 (West 2002).  The decision found 
that service connection was not warranted because the Veteran's 
hearing was normal during and after service.  

Evidence of record at that time included the Veteran's service 
treatment records which were negative for treatment or diagnosis 
of concussion during service, and showed no residual from blast, 
normal hearing, at separation.  An August 1947 VA examination 
resulted in a diagnosis of defective hearing not found.  A 
January 1948 private medical report relates that the Veteran gave 
a history of hearing impairment of two days' duration after a 
concussion following a shell explosion in 1944, as well as a 
history of persistent ringing since a shell explosion in March 
1945.  An examination revealed only a very slight impairment of 
hearing for the low tones in the right ear.  Several lay 
witnesses submitted statements that they heard the Veteran 
complain of headaches during service, or that they had known him 
before and since active duty and heard him complain of ear 
problems after active duty.  

Since the May 1948 Board decision, the RO has obtained the report 
of a February 2006 VA general medical examination.  The report 
provides details about the Veteran's medical history that 
indicate review of the claims file.  The pertinent impression was 
that the defective hearing claimed by the Veteran was not shown 
by the evidence of record.  VA also obtained VA treatment 
records, which include a June 2005 notation identifying left ear 
hearing loss as a learning barrier.  These VA medical records do 
not show that the Veteran has current hearing loss disability for 
VA purposes that is related to his active duty.  See 38 C.F.R. 
§ 3.385 (2009).  They raise no reasonable possibility of 
substantiating the claim.  Thus, these records are not material 
within the meaning of 38 C.F.R. § 3.156(a).

The Veteran has submitted copies of three news articles 
addressing hearing loss in U.S service men and women, and a copy 
of the November 1984 obituary of the private physician whose 1948 
report is in the claims file.  As noted above, the news articles 
are not relevant because they do not provide statements for the 
facts of the Veteran's specific case.  See Sacks, supra, and 
Wallin, supra.  The obituary does not address the physician's 
treatment of the Veteran.  The news articles and obituary raise 
no reasonable possibility of substantiating the claim.  Thus, 
this evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The Veteran also submitted a biographical essay he wrote that was 
printed in the history of the Second Battalion, 338th Infantry, 
85th Division, describing his experience of being in a fox hole 
under artillery attack.  The Veteran also submitted an undated 
letter he wrote to the War Department seeking information to 
locate a medic who had treated him for headaches after he had two 
concussions, as well as the War Department's response.  

The biographical essay and War Department letters do not show 
that the Veteran has current hearing loss disability for VA 
purposes that is related to his active duty.  Further, to the 
extent the Veteran relies on them to show that he had concussions 
during active duty that resulted in hearing loss, they 
essentially duplicate the contentions he made prior to the 1948 
Board decision.  This evidence raises no reasonable possibility 
of substantiating the claim.  Thus, this evidence is not material 
within the meaning of 38 C.F.R. § 3.156(a).

Further, the Veteran's current general assertions alleging an 
etiological relationship between hearing loss and his active duty 
are redundant of the contentions he made prior to the May 1948 
Board decision and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for defective hearing.  Thus, it is not new and 
material within the meaning of 38 C.F.R. § 3.156 and the claim is 
not reopened.




ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
defective hearing is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


